Citation Nr: 9932630	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1964 to March 
1987.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office (RO), 
which, inter alia, denied service connection for sleep apnea, 
a compensable rating for hypertension, and ratings in excess 
of 10 percent for sinusitis, rhinitis with headaches, and 
temporomandibular joint (TMJ) syndrome.  The veteran duly 
perfected an appeal with respect to these issues in March 
1996.  

By September 1997 letter, he withdrew his appeal on the issue 
of an increased rating for hypertension.  Thus, that issue 
was expressly removed from appellate jurisdiction.  See 
38 C.F.R. § 20.204 (1999); Hamilton v. Brown, 4 Vet. App. 528 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994). By 
December 1997 decision, the Board denied an increased rating 
for TMJ syndrome and granted a 30 percent rating for 
sinusitis, rhinitis with headaches.  The issue of service 
connection for sleep apnea was remanded for additional 
development of the evidence.

It is noted that while the matter was in remand status, in 
January 1998, the veteran submitted copies of medical records 
to the RO with an attached statement indicating "[a]s you 
read through these notes you will see the [blood pressure] 
readings and the addition of medication."  It appears from 
this statement that the veteran may wish to file a new claim 
for increased rating for hypertension.  As such, this matter 
is referred to the RO for clarification and initial 
consideration, if appropriate.


REMAND

The veteran has claimed entitlement to service connection for 
sleep apnea on the theory that such disorder either had its 
inception during his military service or is causally related 
to his service-connected sinusitis, rhinitis, and/or TMJ 
syndrome.  

In his initial March 1991 claim, the veteran indicated that, 
as early as 1980, during active service, he had experienced 
symptoms of loud snoring, as well as daytime drowsiness and 
episodes of dozing off.  In support of his claim, he 
submitted various private treatment records which show that 
in August 1989, he was diagnosed with sleep apnea.  During a 
subsequent period of in-patient evaluation in April 1990, he 
reported that his symptoms of loud nocturnal snoring and 
excessive daytime somnolence had been present for at least 10 
years.  In subsequent statements, he and his representative 
argue that the medical evidence of record suggests that his 
sleep apnea is causally related to his service-connected 
sinusitis, rhinitis, and/or TMJ syndrome.  

In December 1997, the Board remanded this matter for 
additional evidentiary development.  Specifically, the Board 
directed the RO to schedule the veteran for a VA medical 
examination for the purpose of obtaining a medical opinion 
regarding the etiology of the veteran's sleep apnea.  The 
Board indicated that the examiner should be provided with the 
veteran's claims folder and review it prior to conducting the 
examination of the veteran.  The examiner was requested to 
provide an opinion as to whether the veteran's sleep apnea 
was related to his service-connected sinusitis, rhinitis with 
headaches or TMJ syndrome.  

The record shows that in August 1998, the veteran had a VA 
medical examination.  However, the examiner did not provide 
an opinion regarding the etiology of the veteran's sleep 
disorder, nor was there any indication that the claims folder 
was reviewed.  Accordingly, in September 1998, the RO 
contacted the Miami VA Medical Center, noting that the 
Board's remand instructions required that the examiner review 
all the evidence and render an opinion as to the etiology of 
the veteran's sleep apnea, to include whether it is related 
to his service-connected disabilities.  By subsequent October 
1998 addendum, a VA clinical polysomnographer indicated that 
the veteran had been evaluated and found to have moderate 
levels of obstructive sleep apnea.  He indicated that the 
veteran's sleep apnea was a separate and unrelated condition 
to his chronic sinusitis or TMJ.  

In June 1999 written arguments, the veteran's representative 
noted that there is no indication that the examiner reviewed 
the veteran's medical records (the claims folder) prior to 
rendering his opinion regarding the relationship between the 
veteran's sleep apnea and his service-connected sinusitis and 
TMJ.  In addition, it was noted that the examiner did not 
rule out a relationship between the veteran's service-
connected rhinitis and his sleep apnea.

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The Court further held that a remand by the 
Board imposes on VA a concomitant duty to ensure compliance 
with the terms of the remand.  In view of the foregoing, the 
Board concludes that another remand is required.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, the case is 
again REMANDED for the following:

The RO should forward the veteran's 
complete claims folders to a VA examiner 
(preferably the examiner who conducted 
the August 1998 VA medical examination, 
if available), for a clarifying opinion 
as to the etiology of the veteran's sleep 
apnea.  The claims folders must be made 
available to the examiner for review in 
conjunction with this requested 
clarification.  It is requested that the 
examiner render an opinion as to the 
etiology and likely date of onset of the 
veteran's sleep apnea, to include whether 
it is at least as likely as not that the 
veteran's sleep apnea is causally related 
to his service, any in-service incident, 
or his service-connected sinusitis, 
rhinitis with headaches and/or TMJ 
syndrome.  The rationale for the opinion 
given, and the fact that the claims 
folders were reviewed, should be clearly 
stated.

When the aforementioned development has been completed, the 
case should be reviewed by the RO.  If the benefit sought on 
appeal is not granted, the veteran and his representative 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the claims 
folder should be returned to the Board for further appellate 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


